Mr. Justice Wole
delivered the opinion of the court.
By reason of an order of the District Court of Mayagiiez the appellants in this case were bound to make amendments to a submitted statement of the ease or else perhaps to show that they were not bound to .make such amendments. They did neither. On the 12th of March 1929 the. appellants filed a statement of the case which was not a compliance with the order of the court. The appellees moved to strike. On the 12th of April 1929, the court refused to approve the statement of the case before it but gave appellants five days more within which to make the ordered amendments. These amendments were not made and no other step was taken. On motion of the appellee the appeal will be dismissed for lack of a due statement of the ease and hence for a lack of due prosecution.